[Cite as State v. Williams, 2020-Ohio-5071.]

                          IN THE COURT OF APPEALS
                 FIRST APPELLATE DISTRICT OF OHIO
                           HAMILTON COUNTY, OHIO




STATE OF OHIO,                                    :    APPEAL NOS. C-190504
                                                                    C-190505
     Plaintiff-Appellee,                          :                 C-190506
                                                       TRIAL NOS. B-1903632
  vs.                                             :               B-1700827-B
                                                                  B-1902659
TRACY WILLIAMS,                                   :
                                                          O P I N I O N.
     Defendant-Appellant.                         :




Criminal Appeals From: Hamilton County Court of Common Pleas

Judgments Appealed From Are: Affirmed in Part, Sentences Vacated in Part, and
                             Cause Remanded

Date of Judgment Entry on Appeal: October 28, 2020



Joseph T. Deters, Hamilton County Prosecuting Attorney, and Paula E. Adams,
Assistant Prosecuting Attorney, for Plaintiff-Appellee,

Rubenstein & Thurman, L.P.A., and Scott A. Rubenstein, for Defendant-Appellant.
                        OHIO FIRST DISTRICT COURT OF APPEALS




MYERS, Presiding Judge.

        {¶1}    Defendant-appellant       Tracy     Williams    appeals     the   trial   court’s

judgments convicting him of trafficking in heroin, aggravated trafficking in drugs,

possession of a fentanyl-related compound, and having a weapon while under a

disability.    In three assignments of error, Williams challenges the trial court’s

acceptance of his guilty pleas, the effectiveness of his trial counsel’s performance,

and the sentences imposed.

        {¶2}    We vacate Williams’s sentence for the offense of trafficking in heroin,

which was imposed following a community-control violation, because the trial court

imposed a sentence greater than the sentence that it specified would be imposed for

a community-control violation in the notice provided to Williams at the original

sentencing hearing, as set forth in the sentencing entry from that hearing.1 The

judgments of the trial court are otherwise affirmed.

                           Factual and Procedural Background


        {¶3}    In the case numbered B-1700827-B, Williams pled guilty to trafficking

in heroin and aggravated trafficking in drugs. At a sentencing hearing on August 1,

2017, the trial court placed Williams on three years of intensive supervision

community control, ordered him to enter and complete inpatient treatment, and

imposed restitution, a fine, and court costs. The sentencing entry from that hearing

additionally contained the trial court’s advisement to Williams that it would impose a

term of two-and-a-half years of imprisonment if Williams violated the terms and


1 This court was not provided with a transcript of the original sentencing hearing, but our record
contains the sentencing entry from that hearing, which includes the trial court’s advisement to
Williams of the period of incarceration that would be imposed for a community-control violation.


                                                    2
                      OHIO FIRST DISTRICT COURT OF APPEALS



conditions of community control. On May 23, 2019, a community-control violation

was filed against Williams, alleging that he had admitted to marijuana use on three

separate occasions, had failed to provide verification of employment and/or

educational or vocational training, had failed to meet his financial obligations to the

court, and had incurred a new felony charge.

       {¶4}   On May 24, 2019, while Williams was on community control, an

indictment was issued in the case numbered B-1902659 charging Williams with

possession of a fentanyl-related compound.

       {¶5}   At a hearing on June 11, 2019, Williams pled guilty to the community-

control violation in the case numbered B-1700827-B and to possession of a fentanyl-

related compound in the case numbered B-1902659. After accepting Williams’s

guilty pleas, the trial court continued the matters for sentencing and ordered a

presentence investigation report, along with a TASC evaluation and an evaluation for

River City Correctional Center. Williams was released on his own recognizance

pending sentencing.

       {¶6}   Before returning to court for sentencing, Williams was indicted in the

case numbered B-1903632 for having a weapon while under a disability.             At a

hearing on August 22, 2019, Williams entered a guilty plea to that offense. After

accepting Williams’s guilty plea, the trial court proceeded to impose sentences in all

pending cases.

       {¶7}   In the case numbered B-1700827-B, following Williams’s guilty plea to

the community-control violation, the trial court sentenced Williams to 36 months of

imprisonment for the offense of trafficking in heroin and to 12 months of

imprisonment for the offense of aggravated trafficking in drugs. These sentences




                                               3
                     OHIO FIRST DISTRICT COURT OF APPEALS



were ordered to be served concurrently. In the case numbered B-1902659, the trial

court imposed a sentence of 12 months of imprisonment for the offense of possession

of a fentanyl-related compound.         This sentence was ordered to be served

concurrently to the sentences imposed in the case numbered B-1700827-B. And in

the case numbered B-1903632, the trial court imposed a sentence of 36 months of

imprisonment for the offense of having a weapon while under a disability. This

sentence was ordered to be served consecutively to the sentences imposed in the case

numbered B-1700827-B, resulting in an aggregate sentence of six years of

imprisonment.

                                     Guilty Pleas


       {¶8}   In his first assignment of error, Williams argues that the trial court

erred by accepting a guilty plea that was not made knowingly, voluntarily, and

intelligently. Williams specifically argues that he was not adequately informed of his

constitutional rights or of the consequences of a guilty plea, but he does not identify

any specific right that he claims the trial court omitted. And he does not specify

whether he is challenging his plea to the offense of having a weapon under a

disability or his plea to the offense of possession of a fentanyl-related compound,

which occurred on separate dates and at separate hearings.

       {¶9}   Crim.R. 11(C)(2) requires a trial court, before accepting a guilty plea to

a felony offense, to address the defendant and verify that the defendant is entering

the plea voluntarily, with an understanding of the effect of the plea, the nature of the

charges, and the maximum penalty available. The court must additionally inform

the defendant of various constitutional rights that the defendant is waiving by

entering a guilty plea. State v. Giuggio, 1st Dist. Hamilton No. C-170133, 2018-Ohio-



                                              4
                       OHIO FIRST DISTRICT COURT OF APPEALS



2376, ¶ 5; State v. Montgomery, 148 Ohio St.3d 347, 2016-Ohio-5487, 71 N.E.3d

180, ¶ 41.

       {¶10} Following our review of the record, we find that Williams’s guilty pleas

to both having a weapon while under a disability and possession of a fentanyl-related

compound were entered knowingly, voluntarily, and intelligently.           At each plea

hearing, the trial court engaged in a thorough colloquy with Williams.               Before

accepting either plea, the trial court ensured that Williams was entering the plea

voluntarily, explained the effect of a guilty plea and the nature of the charges faced,

and informed Williams of the maximum sentence faced as well as the constitutional

rights that would be waived upon entry of a guilty plea.

       {¶11} The trial court did not err in accepting Williams’s guilty pleas. The

first assignment of error is overruled.

                                Ineffective Assistance


       {¶12} In his second assignment of error, Williams argues that he was

deprived of his constitutional right to the effective assistance of counsel.

       {¶13} Counsel will not be considered ineffective unless her or his

performance was deficient and caused actual prejudice to the defendant. Strickland

v. Washington, 466 U.S. 668, 687, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984); State v.

Bradley, 42 Ohio St.3d 136, 141-142, 538 N.E.2d 373 (1989). Counsel’s performance

will only be deemed deficient if it fell below an objective standard of reasonableness.

Strickland at 688; Bradley at 142.        A defendant is only prejudiced by counsel’s

performance if there is a reasonable probability that the outcome of the proceedings

would have been different but for the deficient performance.                   Strickland at

694; Bradley at 142.



                                                5
                      OHIO FIRST DISTRICT COURT OF APPEALS



       {¶14} Williams specifically argues that his trial counsel was ineffective for

failing to request a comprehensive court clinic evaluation for advisability of

treatment/mitigation of sentence, which he contends would have given the trial court

insight into his challenges. We find his argument to be without merit. The record

demonstrates that the trial court was aware of Williams’s struggles with drug

addiction. The trial court had already placed Williams on community control and

had placed him in River City for treatment, and it ordered both TASC and River City

evaluations on Williams with respect to his drug issues prior to sentencing. And

Williams’s counsel stressed his struggles with addiction to the trial court at the

sentencing hearing.    Further, it is purely speculative as to what the results or

recommendations of a court clinic evaluation of Williams would be, and we cannot

say that such an evaluation would have affected the outcome of the proceedings,

specifically the sentence imposed. See State v. Dudley, 1st Dist. Hamilton No. C-

060673, 2007-Ohio-4321, ¶ 32-33.

       {¶15} Williams’s second assignment of error is overruled.

                                       Sentencing


       {¶16} In his third assignment of error, Williams argues that the trial court

erred in the imposition of sentence.

       {¶17} Pursuant to R.C. 2953.08(G)(2)(a), we may modify or vacate a

defendant’s sentence only if we clearly and convincingly find that the record does not

support the trial court’s findings under relevant statutes or that the sentence is

contrary to law. State v. Marcum, 146 Ohio St.3d 516, 2016-Ohio-1002, 59 N.E.3d

1231, ¶ 22-23; State v. White, 2013-Ohio-4225, 997 N.E.2d 629, ¶ 5 (1st Dist.).




                                              6
                     OHIO FIRST DISTRICT COURT OF APPEALS



       {¶18} Williams specifically argues that the trial court failed to follow R.C.

2929.11 and 2929.12 in fashioning an appropriate sentence. While the trial court is

to be guided by the purposes of felony sentencing set forth in R.C. 2929.11 and the

sentencing factors set forth in R.C. 2929.12, these are not fact-finding statutes, and

absent an affirmative demonstration by Williams to the contrary, we may presume

that the trial court considered them. State v. Ingels, 1st Dist. Hamilton Nos. C-

180469, C-180470 and C-180471, 2020-Ohio-4367, ¶ 16.

       {¶19} The trial court recognized at sentencing that Williams struggled with

drug addiction. And the court reminded Williams that it had originally placed him

on community control and allowed him to participate in a treatment program at

River City, rather than impose a period of incarceration, for his drug-trafficking

offenses. The court further noted that Williams had incurred a new charge while on

community control, and then, while awaiting sentencing on both that charge and the

community-control violation, incurred a third felony charge.

       {¶20} We find that Williams has not affirmatively demonstrated that the trial

court failed to consider R.C. 2929.11 and 2929.12 when imposing sentence.

       {¶21} But in our review of the record, we have found an error that renders

the sentence imposed for the offense of trafficking in heroin in the case numbered B-

1700827-B contrary to law.

       {¶22} The sentences in the case numbered B-1700827-B were imposed

following Williams’s guilty plea to a community-control violation. When imposing

sentence for a community-control violation, a trial court “may impose (a) a longer

time under the same sanction, (b) a more restrictive sanction, including but not

limited to, a new term in a community-based correctional facility, halfway house, or




                                              7
                     OHIO FIRST DISTRICT COURT OF APPEALS



jail, or (c) a prison term.” State v. Kernall, 2019-Ohio-3070, 132 N.E.3d 758, ¶ 9 (1st

Dist.); R.C. 2929.15(B)(1). If the trial court elects to impose a prison term, the term

imposed “must be within the range of prison terms available for the underlying

offense and must not exceed the prison term specified in the notice provided to the

offender at the sentencing hearing.” Kernall at ¶ 9; State v. Giles, 1st Dist. Hamilton

No. C-010582, 2002-Ohio-3297, ¶ 9; R.C. 2929.15(B)(3).

       {¶23} The sentencing entry from the original sentencing hearing indicates

that the trial court advised Williams that it would impose a term of two-and-a-half

years of imprisonment if Williams violated the terms and conditions of community

control. But at the sentencing hearing for the community-control violation, the trial

court imposed a sentence of 36 months of imprisonment for the offense of trafficking

in heroin and a sentence of 12 months of imprisonment for the offense of aggravated

trafficking in drugs. Because the sentence imposed for the offense of trafficking in

heroin exceeded the sentence that the trial court specified would be imposed for a

community-control violation in the notice provided to Williams at the sentencing

hearing, it was contrary to law.

       {¶24} Williams’s third assignment of error is sustained in part and overruled

in part. The sentence imposed for trafficking in heroin in the case numbered B-

1700827-B is vacated, and that case is remanded for resentencing in accordance with

the law and this opinion. The judgments of the trial court are otherwise affirmed.

                                                               Judgment accordingly.



BERGERON and WINKLER, JJ., concur.




                                              8
                      OHIO FIRST DISTRICT COURT OF APPEALS


Please note:
       The court has recorded its own entry on the date of the release of this opinion.




                                                9